DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output shaft" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 8, 9, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (WO 2016/100799 A1).
Regarding claim 1, Murphy et al. disclose a system 300 (Figs. 6A-6C) for implanting an implantable medical device, the system 300 comprising: a delivery catheter including an outer shaft 310 (Figs. 6A-6C) and an inner shaft (to which tip member 314 is attached, forming a capsule 312 - Figs. 6A-6C) translatable relative to the outer shaft 310 (outer shaft 310 is withdrawn relative to the inner shaft/tip member 314 to deliver implantable device 30 - Fig. 6A) the implantable medical device 30 (NOTE: implantable medical device is not positively recited as part of the claimed system since the positive recitation of the device is found in the intended use of the system noted in the preamble) operably coupled to the inner shaft (part of capsule 312 - paragraphs [53]-[55]); a drive motor 320 (Figs. 6A-6C) operably coupled to the inner shaft (part of capsule 312 - paragraphs [53]-[55]) such that operation of the drive motor 320 causes the inner shaft to translate relative to the outer shaft 310 (inner shaft is part of capsule 312 - paragraphs [53]-[55]); and a control mechanism 306/304a-c (Figs. 6A-6C; paragraphs [53]-[61]) configured to control operation of the drive motor 320, the control mechanism including: a controller 326 (Figs. 6A-6C; paragraphs [53]-[61]); and a position sensor 304a-c (Figs. 6A-6C; paragraphs [53]-[61]) disposed relative to the delivery catheter and operably coupled to the controller 326 such that the position sensor is able to provide the controller 326 with an indication of the position of the implantable medical device 30 (and thus capsule 312) relative to the outer shaft 310 
Regarding claim 4, Murphy et al. further disclose wherein the drive motor 320 provides the controller 326 with an indication of a power draw when operating the drive motor 320 in order to cause the inner shaft (part of capsule 312) to translate relative to the outer shaft 310 (paragraphs [58] & [59] - ‘pressure sensor’ 304a).  
Regarding claim 8, Murphy et al. further disclose a user interface 306 (paragraphs [53]-[58]) operably coupled to the controller 326 such that the controller 326 can output signals to the user via the user interface 306.  
Regarding claim 9, Murphy et al. further disclose wherein the controller 326 is configured to determine when the implantable medical device 30 has reached a deployment position, based upon the indication of the position of the implantable medical device 30 relative to the outer shaft (using capsule 312 feedback - paragraphs [53]-[58]) and/or the indication of the rotational position or the accumulated rotational movement of the output shaft of the drive motor.  
Regarding claim 11’s limitation ‘wherein the implantable medical device comprises an implantable heart valve’, as indicated/noted in the rejection of claim 1 
Regarding claim 12, Murphy et al. disclose a drive assembly 316 (Figs. 6B-6C) for use with (NOTE: the discussion of the delivery catheter following the linking phrase ‘for use with’ is not considered to be a proper positive recitation/claiming of the delivery catheter/medical device, rather an intended use of the drive assembly; therefore, the prior art is not required to have the specifics of the delivery catheter/medical device as described, the drive assembly of the prior art merely needs to be capable of use with the described catheter/medical device) a delivery catheter 310, 312 for delivering an implantable medical device 30, the delivery catheter including an inner shaft (to which tip member 314 is attached, forming a capsule 312 - Figs. 6A-6C) slidingly disposed within an outer shaft 310 (Figs. 6A-6C), the implantable medical device 30 releasably coupled to the inner shaft (capsule 312 - Figs. 6A-6C; paragraphs [53]-[61]), the drive assembly 316 comprising: a drive motor 320 (Figs. 6A-6C) configured to be operably coupled to the inner shaft (part of capsule 312 - paragraphs [53]-[55]) such that operation of the drive motor 320 causes the inner shaft to translate relative to the outer shaft 310 (inner shaft is part of capsule 312 - paragraphs [53]-[55]); and a controller 326 (Figs. 6A-6C; paragraphs [53]-[61]); the controller 326 configured to receive (NOTE: the following recitation of a ‘position sensor’ is not considered to be part of the claimed drive 
Regarding claim 16, Murphy et al. further disclose a user interface 306 (paragraphs [53]-[58]) operably coupled to the controller 326 such that the controller 326 can output signals to the user via the user interface 306.  
Regarding claim 17, Murphy et al. further disclose wherein the controller 326 is configured to determine when the implantable medical device 30 has reached a deployment position, based upon the indication of the position of the implantable medical device 30 relative to the outer shaft (using capsule 312 feedback - paragraphs [53]-[58]) and/or the indication of the rotational position or the accumulated rotational movement of the output shaft of the drive motor.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (WO 2016/100799 A1) in view of Parker (US Pub. No. 2008/0294230 A1).
Regarding claim 2, Murphy et al. fail to explicitly disclose wherein the drive motor comprises a stepper motor, and the stepper motor is configured to provide the indication of the rotational position or the accumulated rotational movement of the output shaft of the drive motor.  
However, Parker teaches a similar apparatus for the deployment of self-expanding prostheses having an inner sheath and outer sheath (paragraph [0031]) and a motor coupled to the proximal end of the inner sheath, the motor exemplified as a programmable stepper motor, to rotate the inner sheath a predetermined amount with respect to the outer sheath (paragraph [0031]) in order to control the distance the inner sheath is deployed for proper deployment of the prosthesis (paragraph [0031]).
.
Allowable Subject Matter
Claims 3, 5-7, 10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the prior art fails to disclose, teach, or suggest a motor position sensor as claimed in combination with the structural requirements of claim 1; regarding claim 5, the prior art fails to disclose, teach, or suggest wherein the controller is configured to determine an amount of torque being applied to the inner shaft, via the indicated power draw, and the controller is configured to analyze the applied torque to ascertain whether the inner shaft is moving freely or is jammed in combination with the structural requirements of claims 1 & 4; regarding claim 7, the prior art fails to disclose, teach, or suggest a strain gauge operably coupled to the inner shaft and/or the outer shaft in combination with the structural requirements of claim 1; regarding claim 10, the prior art fails to disclose, teach, or suggest wherein the controller is configured to recognize compression and/or elongation of the inner shaft by comparing a position of the implantable medical device indicated by the position sensor and an expected .
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 18, the prior art fails to disclose, teach or suggest the structural elements of the delivery device as claimed in combination with a motor position sensor operably coupled to the controller such that the motor position sensor is able to provide the controller with an indication of a rotational position or an accumulated rotational movement of an output shaft of the drive motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 25, 2021